Citation Nr: 1524644	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-32 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970. 

This appeal to the Board of Veterans' Appeals (Board) arose from February 2010 and March 2010 rating decisions in which the RO denied service connection for hypertension and gout, respectively. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

This case was previously remanded in May 2014 to schedule the Veteran for a video-conference hearing before the Board.  By letter dated December 8, 2014, the RO notified that the Veteran that he was scheduled for a hearing before the Board on February 18, 2015, at the RO in Huntington, West Virginia.  In a statement received on January 14, 2015, he responded that he wanted the RO to reschedule his hearing for a future date when it could be held at the Beckley VA Medical Center (VAMC).  He indicated that he was not able to travel to Huntington, West Virginia.  The Veteran thereafter did not appear for the original hearing set on February 18, 2015.  However, there is no indication that the RO attempted to reschedule his hearing, in accordance with his January 2015 request.  Therefore, appropriate action must be undertaken on remand.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video-conference hearing before the Board, taking into consideration his request that the hearing be held at the Beckley VAMC as he is unable to travel to the RO in Huntington, West Virginia.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

